Citation Nr: 1229470	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  04-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic cervical spine disorder to include injury residuals.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic low back disorder to include injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision by the Department of Veterans Affairs (VA) Detroit, Michigan Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing has been associated with the claims folder.

This case has previously been before both the Board and the Court of Appeals for Veterans Claims (Court).  In January 2007, the Board remanded the Veteran's claim in order that he could be scheduled for a Travel Board hearing.  After the Board received notification that the Veteran no longer desired a hearing, the Board issued a decision in July 2008 denying the Veteran's claims.  The Veteran appealed that decision, and in June 2009, the Court approved a Joint Motion for Remand.  In July 2010, the Board again remanded the claim in order that the Veteran could be scheduled for a hearing.  After an October 2010 Travel Board hearing, the Board remanded the case for further development in January 2011.  The case has now returned to the Board.  

For reasons explained in greater detail below, the Board does find substantial compliance with its remand instructions and those of the Court's, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  The Veteran suffers from back and neck pain resulting from a July 9, 2003, automobile accident that occurred when the Veteran was in a VA automobile.  

2.  The Veteran's VA medical treatment was the actual cause of his additional disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for § 1151 benefits for a chronic cervical spine disorder to include injury residuals have not been met.  38 U.S.C.A. §§ 1151, 1154(a) 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).

2.  The criteria for § 1151 benefits for a chronic low back disorder to include injury residuals have not been met.  38 U.S.C.A. §§ 1151, 1154(a) 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has satisfied its duty to notify in this case.  Though the Veteran was not initially provided with information regarding how he could substantiate his claim and of his and VA's respective duties for obtaining evidence, he was later sent this information in August 2005.  His case has thereafter been readjudicated.  Further, through his letters to VA and in at his Board hearing, the Veteran demonstrated actual knowledge of the requirements to establish entitlement for his claim, including using the exact phrases as found in the applicable laws.  As such, the Board finds that any prejudice to the Veteran for his not being provided with this notice prior to the initial denial has been overcome, and that VA has satisfied its duty to notify.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, his post-service VA treatment records, records of his post-service private medical treatment, and records from the Social Security Administration.  

The Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate his claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran met the criteria for § 1151 compensation.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his statements regarding the accident in question here as well as the effect that the accident has had on his claimed conditions.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not undergone a VA examination in conjunction with his claim.  The Board notes, however, that no such examination is necessary.  In this case, the Board concedes that the Veteran has suffered an additional disability following the accident in question.  His claim is being denied for reasons unrelated to this fact that could not be ascertained during a VA examination.  Further, the Veteran has had the opportunity to offer his statements and argument regarding the accident in question, and these statements and arguments are discussed fully below.  Accordingly, no VA examination is necessary to decide his claim. 

As noted above, the Veteran's case has been remanded by both the Board and the Court.  In January 2007, the Board remanded the Veteran's claim in order that he could be scheduled for a Travel Board hearing.  After that remand, in February 2007, the Veteran's representative asserted that the Veteran wished to cancel his hearing request.  In light of this assertion, the Board issued a decision denying the Veteran's claim in July 2008.  

In a June 2009 Joint Motion, the Court set aside the Board's July 2008 denial.  That Joint Motion found that a due process violation had been committed, as notice of the Board's January 2007 remand had been sent to the Veteran's previous address.  Accordingly, the Court returned the case to the Board for further action.  Consistent with this Joint Motion, in July 2010, the Board again remanded the Veteran's claim in order that he could be scheduled for a Travel Board hearing.  After that hearing was held in October 2010, the Board again remanded the Veteran's claim for further development in January 2011.  Specifically, the Board asked that the Veteran's Social Security records be obtained and associated with the claims file, that the Veteran's VA treatment records dated since April 2005 be obtained, and that VA determine whether the Veteran participated in the VA Vocational Rehabilitation programs.  

A review of the Veteran's claims file reveals that the directives from both the Board's remands and from the Joint Motion have been accomplished.  With respect to the Board's January 2007 and July 2010 remands as well as the June 2008 Joint Motion, the Board notes that the Veteran attended and testified at a Travel Board hearing in October 2010.  With respect to the directives from the January 2011 remand, the Veteran's Social Security records have been obtained and associated with the claims folder.  His updated VA treatment records have also been obtained and associated with the claims folder.  

Finally, with respect to the directive to determine whether the Veteran has participated in a VA vocational rehabilitation program, the Board notes that the RO did not undertake any specific action with respect to this directive.  This lack of action presents no prejudice to the Veteran, however, as it is clear from his claims file that he has not participated in any such program.  Participation in VA's Vocational Rehabilitation program participation requires that a Veteran have a service-connected disability.  38 U.S.C.A. § 3102(1) (West 2002) (establishing that a Veteran must have a service-connected disability in order to be eligible for participation in VA's Vocational Rehabilitation program).  Here, though the Veteran receives nonservice-connected pension benefits, service connection is not in effect for any disability.  Instead, it is clear from the claims file that the Veteran was participating in an outpatient treatment program.  Further, as the Board finds below that this participation falls within the ambit of VA treatment as required for § 1151 benefits, the determination of whether the Veteran was enrolled in a VA Vocational Rehabilitation program is ultimately unnecessary.  

The Board thus finds there was substantial compliance with its and the Court's remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual and Legal Background

The Veteran seeks § 1151 benefits for injuries that he contends he suffered from a car accident on July 9, 2003.  In July 2008, the Board denied the Veteran's claims.  The Veteran appealed this decision to the Court.  In a June 2009 Joint Motion, the Court set aside the Board's July 2008 decision.  The Board then remanded the Veteran's claim in July 2010 to allow the Veteran to testify in a hearing.  That hearing was held in October 2010, and when the case returned to the Board, the Board remanded it again for further development. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected. A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and either:
1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or
2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 
See 38 U.S.C.A. § 1151.

Pursuant to VA regulation, claims under § 1151 must show evidence of actual causation, meaning that "the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability."  38 C.F.R. § 3.361(c)(1).  

Further, the evidence must show that the medical treatment was the proximate cause of the Veteran's additional disability.  38 U.S.C.A. § 1151(a)(1).  Pursuant to VA regulation, the proximate cause "is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause."  38 C.F.R. § 3.361(d).  To establish the proximate causation element, it must be shown that "VA failed to exercise the degree of care that would be expected of a reasonable health care provider" or that "VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent."  Id.  In the absence of evidence of negligence, the proximate causation element may also be satisfied if the event in question is one that is not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2).  Such an event "need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."

The following facts are not in dispute.  Though the Veteran is not service-connected for any disability, he is in receipt of nonservice-connected pension benefits.  One of the disabilities considered in the grant of those benefits is depression, a condition for which the Veteran receives VA treatment.  

The Veteran's claims file reveals that, as part of his treatment for depression, the Veteran participated in the Dingell Day Treatment Program at the Dingell VA Medical Center in Detroit.  In a May 2004 letter, G.P., the Day Treatment Program Coordinator, wrote that the Veteran had been a patient in the Dingell Day Treatment Program since 1998.  He wrote that the "Day Treatment Program is a long-term outpatient psychiatric treatment program for Veterans" and that the "program includes both group therapy and social/recreation trips into the community."  

The Veteran was participating in that program on July 9, 2003.  He was in a VA van that was leaving the Dingell VA Medical Center that morning when that van was involved in a car accident at 10:30 AM.  Records from the Detroit Police Department show that the van in which the Veteran was traveling was proceeding northbound through an intersection with a green light.  A driver traveling eastbound ran a red light and hit the VA van, causing it to roll over.  The Veteran was treated by EMS officials at the scene.  Their records indicate that the Veteran complained of neck and back pain, but that he was ambulatory.  The records noted that the Veteran was wearing his seat belt and was able to exit the van on his own.  

The Veteran was transported via ambulance to the Henry Ford Hospital.  Records from that hospital show that the Veteran again stated that he was wearing his seat belt at the time of the accident, and that he complained of low back and shoulder pain.  Upon examination, the Veteran had mild tenderness over the C6 area in his cervical spine, as well as soft tissue pain.  The Veteran also had tenderness over the L2-L3 area.  The Veteran was offered pain medication, but declined it, stating that he had medication for his usual back pain that he would take instead.  He was discharged that same day in stable condition.  

Since that time, the Veteran has complained of increased neck and back pain.  VA treatment records show that he continues to seek VA medical care for these conditions.  

Analysis

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of VA treatment.  See 38 C.F.R. § 3.361.  

Here, the Veteran contends that he suffers from back and neck pain as a result of the July 2003 accident.  A review of his claims file reveals that he suffered from back and neck disabilities prior to that accident.  A July 11, 2003, VA progress note shows that the Veteran sought follow up treatment two days after the accident.  He complained of increased neck and lower back pain following the accident.  An August 2003 VA physical therapy record noted that the Veteran had complained of increased pain following his motor vehicle accident.  He continued to go to VA for physical therapy throughout that August.  The Veteran's VA treatment records further show that the Veteran has continued to seek treatment for back and neck disabilities since 2003.  

The Veteran has also discussed his additional disabilities.  In his November 2003 claim, he indicated that he suffered injuries to his cervical and lumbar spine as a result of the July 2003 accident.  In his October 2010 hearing, he stated that he had suffered from increased pain as a result of the accident, contending that his pre-existing back and neck injuries were aggravated.  He stated that, prior to his accident his neck and back pain would not begin until the afternoon.  Since the accident, however, he reports that his back and neck pain are nearly constant.  

The Veteran is competent to testify as to his current condition and as to how he was injured in the July 2003 accident.  For the purposes of this appeal, the Board also finds this testimony to be credible.  When read in concert with the medical evidence from after the accident, the Board finds that the Veteran currently suffers from an additional disability.  

Having established that the Veteran does suffer from an additional disability, the Board must now determine whether that additional disability was caused by the Veteran's VA medical treatment.  Again, to warrant compensation under § 1151, the VA treatment must be the actual cause of the additional disability.  38 C.F.R. § 3.361(c)(1).  "Section 1151 requires proof of causation in fact; that is, in order to be compensable under section 1151, a Veteran's additional disability must have actually been caused by hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility."  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  Section 1151 "does not address disabilities that are merely coincidental with the receipt of VA treatment."  Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  "Simply put, the mere fact that a claimant is harmed by an event that occurs coincidentally with VA hospital care, medical or surgical treatment, or an examination is not sufficient to establish causation - and, therefore, to receive benefits-under section 1151."  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  

In this case, the Board finds that the Veteran's VA treatment was not the actual cause of the Veteran's additional disability.  Instead, the actual cause of his disabilities was the non-VA driver's running a red light and striking the vehicle that the Veteran was riding in.  

This case is similar to both the Loving and the Sweitzer.  In Loving, a Veteran was receiving treatment at a VA outpatient clinic when a ceiling grate fell and struck his knee.  19 Vet. App. at 98.  The Board denied the Veteran's claim, finding that the Veteran's knee injury was caused not by VA treatment, but instead by an intervening cause.  Id.  The Court found that the Veteran's injury was "not part of the natural sequence of cause and effect flowing directly from the actual provision of 'hospital care, medical or surgical treatment, or examination' furnished by VA and that any such additional disability was not 'direct[ly] cause[d]' by that VA activity.  Id. at 101 (quoting 69 Fed.Reg. at 46,434 (codified at 38 C.F.R. § 3.361(c) and (d))).  

In Sweitzer, the Court upheld the Board's denial of § 1151 benefits.  (As the Court noted in Mangham, 23 Vet. App. at 287, "though the version of the statute at issue in Sweitzer was later amended . . . the Court's analysis with regard to injuries that are coincidental with VA treatment is nevertheless instructive.")  The Veteran in that case had reported to a VA facility for an examination; while waiting, he walked around the facility, was knocked to the ground by a patient in a motorized wheelchair, and then sought § 1151 benefits for a back disability that he contended resulted from that incident.  Sweitzer, 5 Vet. App. at 504.  The Court held that the Veteran's injury was "coincidental to his reporting for an examination," was thus not caused by the VA examination, and therefore barred from eligibility for § 1151 benefits.  Id. at 506.  The Court specifically rejected arguments that VA had a duty to ensure the Veteran's safety and should have taken all reasonable precautionary measures to ensure that safety, noting that such notions were rejected by tort law and are not relevant in Veterans' benefits cases.  Id.  

Applying that law to the case here, though there is no question that the Veteran was in the VA van as part of his VA treatment, it is the action of the driver that ran the red light and struck the van that caused the Veteran's injuries and not those of the VA driver or anyone else furnishing VA treatment.  As in Loving and Sweitzer, the Veteran's injuries here are coincident to his receiving VA treatment and not actually caused by that treatment.  This fact precludes his recovery under 38 U.S.C.A. § 1151.  

In his June 2004 Substantive Appeal, the Veteran argued that his VA treatment was the cause of his additional disabilities, as if not for his participating in the day treatment program, he would not have been in the van that was struck.  The Court rejected a similar argument in Loving, as the Veteran in that case argued that if it were not for his reporting for his examination, he would not have been struck in the knee.  19 Vet. App. at 101.  While it is true that if the Veteran was not in the van then he would not have been struck, it does not change the determination that his mere participation in VA treatment is not the actual cause of his additional disability.  

In addition, even if the car accident in question here were to be considered the actual cause of the Veteran's additional disability, the Board finds that the proximate causation element has not been satisfied.  

Again, to be considered the proximate cause of the Veteran's additional disability, it must be shown with respect to the event in question that either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent, or (3) that the event in question was one that is not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

In this case, none of these criteria are met.  First, there is no showing that VA failed to exercise the degree of care expected of a reasonable health care provider.  Again, the driver of the VA van was proceeding through the intersection with a green light when the van was struck by a driver who ran a red light.  All of the evidence shows that the VA driver was acting within the law.

The Veteran contends that VA was negligent in its operation of the van, stating that the van that he was in was not in good condition.  In a May 2010 letter, the Veteran stated that his "seat belt must have been defective" because it did not hold him in place.  He stated that when the van came to rest, he was on his back and his shirt was torn up due to his being thrown throughout the vehicle.  He also contended that the VA driver was at fault because of the number of injuries in the van, and he contended that the van was in poor operating condition because of the number of recalls that had been issued regarding it.  Specifically, he pointed to a traffic safety alert that warned of rollover accidents in Dodge vans, as well as possible problems with the van's power front seat and antilock brakes.  

In a March 2012 letter, the Veteran again contended that the VA van was "defective," as VA had failed to have the van serviced in response to various recalls.  He also stated that at least two of the passengers were not in seatbelts, showing further negligence on VA's part.  

These arguments are not persuasive.  Though the Veteran submitted evidence showing that the van in question had a propensity to roll over, the evidence there dealt with single car accidents.  The article he submitted has no bearing on the case on appeal, as the van in question here did not spontaneously roll over; rather it was struck by another car.  Also, though the van in question may not have been in compliance with all of the recall notices, this fact alone does not establish negligence.  There is no showing that the recalls the Veteran has highlighted (namely the power front seat and antilock brakes) contributed at all to the accident or to the injuries the Veteran suffered.  Finally, to the extent that the Veteran contends that the VA driver is at fault because of the high number of injuries in the van, this statement in no way established any fault or negligence on the part of the VA's van driver.  

Next, negligence on VA's part may be found if there is evidence that VA furnished medical treatment without the Veteran's informed consent.  In this case, there is no evidence that the Veteran did not give informed consent to participate in the Day Treatment Program.  Though no informed consent sheet has been obtained, there is no showing that such consent would be required prior to his participation (in contrast with surgical treatments or other medical care that would require such explicit consent).  Further, the Veteran has never stated that he did not consent to the treatment in question.  Instead, in an October 2004 letter, the Veteran acknowledged that he was enrolled in the Day Program at the time of the accident.  Indeed, VA records from July 2003, December 2003, and April 2004 show that he continued in the program even after the accident.  Other letters from the Veteran clearly show his assent to participation in the program; in a March 2012 letter, the Veteran stated that he was able to attend art classes and cut others' hair as part of his treatment.  As the evidence shows that the Veteran was a willing participant in this program, and as there is no evidence that he did not consent to participating in the program or any of its particular activities, the Board cannot find that the medical treatment in question here was provided without the Veteran's informed consent.  

Finally, the car accident in question was reasonably foreseeable.  Again, the director of the Day Treatment Program stated that as part of the program, participants took social and recreational trips into the community.  Being injured in a car accident when participating in this program is certainly reasonably foreseeable.  As the group took trips into the community, the idea that participants could be in a vehicle involved in an automobile accident is certainly within the realm of possibilities.  The accident in question here was thus not an event that was not reasonably foreseeable.  

In summary, the Board finds that though the Veteran has suffered additional disabilities, these disabilities were not caused by his VA treatment, nor was his VA treatment the proximate cause of his additional disabilities.  Accordingly, the Board determines that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic cervical spine disorder and a chronic low back disorder is not warranted.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic cervical spine disorder to include injury residuals is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic low back disorder to include injury residuals is denied.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


